      Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                     CRIMINAL NO. 3:12-CR-21-DPJ-LRA

 TERENCE DALE JENKINS

                                             ORDER

       Defendant Terence Dale Jenkins has filed a Motion for Compassionate Release under the

First Step Act and the CARES Act. Mot. [114]. The Government opposes his request. For the

following reasons, Jenkins’s motion is denied.

I.     Facts and Procedural History

       In March 2012, a grand jury indicted Jenkins, then an officer with the Jackson Police

Department, on four counts of bribery and conspiracy related to his providing police protection

for drug transactions. Jenkins pleaded guilty to a single count and was ultimately sentenced to

107 months’ incarceration, which he is serving at the Federal Correctional Institute in Loretto,

Pennsylvania. According to the Bureau of Prisons website, his projected release date is January

30, 2021, but Jenkins indicates that he will be released to a half-way house in September 2020.

Fearing he may contract COVID-19 if he remains incarcerated, Jenkins asks the Court to order a

compassionate release to home confinement.

II.    Analysis

       Compassionate-release motions arise under 18 U.S.C. § 3582(c)(1)(A)(i), which

provides:

       The court may not modify a term of imprisonment once it has been imposed
       except that . . . the court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
      Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 2 of 7




       on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a reduction . . . and that such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission . . . .

The parties dispute whether Jenkins exhausted as contemplated by the statute. In his initial

motion, filed pro se, Jenkins did not mention exhaustion at all, and in its response, the

Government asserts that “Jenkins has yet to exhaust statutorily required administrative

remedies.” Resp. [118] at 2. But in reply, the attorney appointed to represent Jenkins says the

following about exhaustion: “To be clear, Mr. Jenkins maintains that he filed the requisite

compassionate release request with the Warden at FCI-Loretto. He also advises that it was

unilaterally denied . . . . Considering this, the main argument of the government [regarding

exhaustion] fails.” Reply [120] at 8.

       “The defendant bears the burden of demonstrating that he is entitled to compassionate

release and that he has exhausted his administrative remedies.” United States v. Davis, No. 07-

357, 2020 WL 2838588, at *2 (E.D. La. June 1, 2020) (collecting cases). Here, Jenkins himself

never mentioned efforts to exhaust his administrative remedies when he filed his original motion.

And the reply submitted by counsel offers no record evidence substantiating that he did. Indeed

the reply offers no details such as the date of the request, how it was made, or when it was

rejected. Jenkins has not met his burden to show he exhausted his available remedies.

       Despite that failure, Jenkins suggests that “[t]he Court can waive the 30-day requirement

for exhaustion of administrative remedies because of the high risk that Mr. Jenkins could become

infected with COVID-19.” Reply [120] at 8. In making that argument, Jenkins abandons the

statutory text and overlooks relevant Supreme Court precedent.
                                                 2
      Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 3 of 7




       The Court’s analysis of the statutory exhaustion requirement “begins with the text.” Ross

v. Blake, 136 S. Ct. 1850, 1856 (2016). As noted, § 3582(c)(1) states that “the court may not”

modify Jenkins’s sentence until he exhausts his remedies. Nothing in § 3582(c) grants authority

to waive this requirement.

       Jenkins’s legal authority does not say otherwise. According to him, “courts throughout

the country have continued to waive the administrative exhaustion requirements under the First

Step Act, where circumstances warrant.” Reply [120] at 9. To support that contention, Jenkins

cites cases where the inmates sought sentence modifications under different First Step Act

provisions through petitions filed under 28 U.S.C. § 2241. See Gurzi v. Marques, No. 18-CV-

3104-NEB-KMM, 2019 WL 6481212, at *2 (D. Minn. Oct. 10, 2019); Washington v. Bur. of

Prisons, No. 1:19-CV-01066, 2019 WL 6255786, at *2 (N.D. Ohio July 3, 2019). Significantly

though, the exhaustion requirements for § 2241 are judicially created. See Mayberry v. Pettiford,

74 F. App’x 299, 299 (5th Cir. 2003) (noting that exhaustion under § 2241 is a judicially created

mandate); see also Leuth v. Beach, 498 F.3d 795, 797 n.3 (8th Cir. 2007) (explaining that the

exhaustion requirement under 2241 is “judicially created, not jurisdictional”).

       When—as here—Congress requires exhaustion, the obligations become mandatory. The

United States Supreme Court explained why in Ross v. Blake, while examining the statutory

exhaustion requirements under the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a).

136 S. Ct. at 1855.1 Although the PLRA itself requires exhaustion, the Fourth Circuit Court of

Appeals concluded that when “special circumstances” exist, district courts have authority to

waive those exhaustion requirements. Id. The Supreme Court disagreed:



1
 Section 1997e(a) states: “No action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies as are available are exhausted.”
                                                  3
      Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 4 of 7




       No doubt, judge-made exhaustion doctrines, even if flatly stated at first, remain
       amenable to judge-made exceptions. See McKart v. United States, 395 U.S. 185,
       193, 89 S. Ct. 1657, 23 L. Ed. 2d 194 (1969) (“The doctrine of exhaustion of
       administrative remedies . . . is, like most judicial doctrines, subject to numerous
       exceptions”). But a statutory exhaustion provision stands on a different footing.
       There, Congress sets the rules—and courts have a role in creating exceptions only
       if Congress wants them to. For that reason, mandatory exhaustion statutes like
       the PLRA establish mandatory exhaustion regimes, foreclosing judicial discretion.

Id. at 1857. As for the Fourth Circuit’s special-circumstances test, the Supreme Court held that

“the PLRA’s text suggests no limits on an inmate’s obligation to exhaust—irrespective of any

‘special circumstances.’ And that mandatory language means a court may not excuse a failure to

exhaust, even to take such circumstances into account.” Id. at 1856.

       The same is true here. Like the PLRA, § 3582(c)(1)(A) is a statutory exhaustion

requirement that offers no discretion for judge-made exceptions. Instead, the statute states that

the Court “may not” modify Jenkins’s sentence until he exhausts his remedies. See Valentine v.

Collier, 956 F.3d 797, 804 (5th Cir. 2020) (holding that the PLRA’s “exhaustion obligation is

mandatory—there are no ‘futility or other [judicially created] exceptions [to the] statutory

exhaustion requirements’”) (quoting Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)). When a

mandatory exhaustion rule like this exists, the Court “must enforce the rule if a party ‘properly

raise[s]’ it.” Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019). In this case, the

Government raised Jenkins’s failure to exhaust.2

       On a final note, the Court shares Jenkins’s concern for inmate safety. That said,

courts from across the country have concluded that they lack authority to waive


2
 Some courts have held that waiver is beside the point because § 3582(c)(1) is jurisdictional.
See, e.g., United States v. Black, No. 2:12-CR-263-3, 2020 WL 2213892, at *2 (S.D. Ohio May
7, 2020) (“The exhaustion requirement contained in § 3582(c)(1)(A) is jurisdictional and cannot
be waived, even due to emergencies such as the COVID-19 pandemic.”) (collecting cases).
Whether that is true is debatable but irrelevant in the present case because the Government has
not waived exhaustion.


                                                 4
      Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 5 of 7




§ 3582(c)(1) even when faced with COVID-19 outbreaks. See United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020) (noting that failure to exhaust “presents a glaring roadblock foreclosing

compassionate release at this point”); see also United States v. Van Sickle, No. 18-250-JLR, 2020

WL 2219496, at *4 (W.D. Wash. May 7, 2020) (“[B]oth this court and other district courts in the

ninth circuit which have considered this issue have nearly unanimously concluded that failure to

exhaust administrative remedies is fatal to a compassionate release motion even in light of the

urgency created by COVID-19.”); United States v. McIndoo, No. 1:15-CR-142-EAW, 2020 WL

2201970, at *9 (W.D.N.Y. May 6, 2020) (“[I]n the absence of waiver or facts amounting to

estoppel, this Court is without the authority to excuse Defendant’s failure to comply with

§ 3582(c)(1)(A)’s exhaustion requirement.”); United States v. Pack, No. 2:17-CR-20002-10,

2020 WL 2174447, at *2 (W.D. Tenn. May 5, 2020) (concluding that because defendant did not

exhaust, “[t]he Court does not have authority to consider [his] Motion” under § 3582(c)); United

States v. Roberts, No. 15-135-01, 2020 WL 2130999, at *2 (W.D. La. May 5, 2020) (“Section

3[58]2(c)(1)(A) does not provide this Court with the equitable authority to excuse Roberts’

failure to exhaust his administrative remedies or to waive the 30-day waiting period.”); United

States v. Brown, No. 04-CR-143-DRH, 2020 WL 2128861, at *3 (E.D.N.Y. May 5, 2020)

(“While the current health emergency warrants consideration of compassionate release requests

in an expedited manner, Section 3582 does not allow for the waiver of exhaustion due to exigent

circumstances.”); United States v. Gomez, No. 2:18-CR-1435-1, 2020 WL 2061537, at *1 (S.D.

Tex. Apr. 29, 2020) (observing that “[c]ourts in the Southern District of Texas have ruled that

defendants who move for compassionate release still need to exhaust administrative rights . . . in

order to bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A)” (collecting cases)); United States

v. Nevers, No. 16-088, 2020 WL 1974254, at *2 (E.D. La. Apr. 24, 2020) (“Because the Court



                                                5
       Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 6 of 7




cannot consider Petitioner’s request for instant release or home confinement until she has

complied with the exhaustion requirements of § 3582(c)(1)(A), the Court must deny the instant

motion for failure to comply with the mandatory exhaustion requirements under

§ 3582(c)(1)(A).”). Jenkins must comply with § 3582(c)(1)(A).3

III.   Conclusion

       The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Jenkins’s Motion [114] is denied without prejudice for

failure to exhaust. Jenkins may re-file his motion once he achieves one of the two avenues for

exhaustion under § 3582(c)(1)(A).4



3
 A few courts have reached a different conclusion by ignoring the words “may not” in their
statutory construction and suggesting that the remaining language in § 3582(c)(1)(A) is less strict
than the PLRA language Ross found to be mandatory. According to them, inmates may bypass
exhaustion altogether by simply waiting 30 days after making a request to the warden, so unlike
under the PLRA, exhaustion is not mandatory. With deference, the words “may not” are critical.
Courts “may not reduce a term of imprisonment” unless the inmate first makes a request to the
warden and either appeals an adverse ruling or receives no response within 30 days. 18 U.S.C.
§ 3582(c)(1)(A). That the inmate can proceed after making a request and waiting 30 days does
not mean the request was never mandated. Indeed the 30-day waiting period is a statutory
futility exception like the one in the PLRA. As Ross notes, the PLRA “contains its own, textual
exception to mandatory exhaustion” making judge-made exceptions improper. 136 S. Ct. at
1858. Section 1997(e)(a) states that inmates must exhaust “available remedies.” Accordingly,
inmates “must exhaust available remedies, but need not exhaust unavailable ones.” Ross, 136 S.
Ct. at 1858. At bottom, § 3582(c)(1)(A) provides two exceptions to the dictate that a court “may
not reduce a term of imprisonment,” both of which require an initial request to the warden. 18
U.S.C. § 3582(c)(1)(A). The statute provides no basis for creating exceptions.
4
  The Court anticipates that Jenkins will refile his motion once he exhausts administrative
remedies. When he does, the parties may brief the issues they deem relevant. That said, they are
instructed to at minimum address two specific points. First, Jenkins argues that the Court has
authority under § 3582(c)(1)(A)(i) to order him to “order home confinement as a compassionate
release remedy.” Reply [120] at 24. That section allows the court to “modify the term of
imprisonment,” but it does not mention modifying the physical location where the defendant
serves his term. Some courts have therefore held that they lacked authority to order a defendant
to home confinement. See, e.g., United States v. Johnson, No. CR 17-165, 2020 WL 2526965, at
*2 (E.D. La. May 18, 2020). Second, the Court’s review of the BOP website did not list the
Loretto facility among those that have reported COVID-19 cases, and Jenkins’s motion did not
                                                6
      Case 3:12-cr-00021-DPJ-LRA Document 121 Filed 06/10/20 Page 7 of 7




       SO ORDERED AND ADJUDGED this the 10th day of June, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




indicate that he has any health issues that might make him susceptible to a more severe case of
COVID-19. Taken to its full breadth, Jenkins’s argument would mean that all inmates in all
federal facilities present extraordinary and compelling reasons for early release. If he files again,
he should address the specific risks he faces and why they qualify him for relief.
                                                  7
